PER CURIAM.
The suit was for damages for personal injuries. The claim was that they resulted from the negligence of the Respondent in. maintaining the place where Libellant had to go in an unsafe condition without warning Libellant thereof.
The defense was a denial of fault and a plea of contributory negligence.
The district judge found for the Libellant on his claim of negligence and against the Respondent’s claim of contributory negligence. He awarded as damages $16,000.-00, including $7009.40 for doctors, nurses and hospital bills.
Libellant has appealed the award of damages as inadequate. Respondent is here insisting that the judgment for Libellant was wrong and should be reversed, and that, if not, the damages awarded were adequate.
A careful examination of the record leaves us in no doubt that the district judge was right in finding Respondent negligent and Libellant free from negligence, and that the judgment as to liability must be affirmed. On Libellant’s appeal, however, we are equally in no doubt that the damages found and awarded are inadequate and must be increased. It would serve no useful purpose to set out the testimony. It is sufficient to say that the award made will not fairly compensate Libellant for the damages suffered by him and that to do so the over all award should be increased to $25,000.00. The decree is, therefore, modified in accordance herewith and, as modified, is
Affirmed.